                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                    PINE BLUFF DIVISION


DOUGLAS D. TRUE                                                                         PETITIONER

v.                                     NO. 5:18-cv-00189 BRW

WENDY KELLEY, Director of the                                                           RESPONDENT
Arkansas Department of Correction

                                                    ORDER


        I have received findings and a recommendation from Magistrate Judge Patricia S. Harris.

After a careful review of the findings and recommendation, the timely objections received

thereto, and a de novo review of the record, I approve and adopt the findings and

recommendation in all respects.

        The petition for writ of habeas corpus pursuant to 28 U.S.C. 2254 filed by petitioner

Douglas D. True is dismissed. All requested relief is denied, and judgment will be entered for

respondent Wendy Kelley. In accordance with Rule 11(a) of the Rules Governing Section 2254

Cases in the United States District Courts, a certificate of appealability is denied.1

        IT IS SO ORDERED this 4th day of March, 2019.



                                                             /s/ Billy Roy Wilson______________
                                                             UNITED STATES DISTRICT JUDGE




                                                            
1
               I am not convinced that petitioner can make a “substantial showing of the denial of a constitutional
right.” See 28 U.S.C. 2253(c)(2). 
